DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicant is reminded they need to explicitly point out where support for all the newly claimed features come from as required by MPEP 714.02 and 2163.06.  See 37 CFR 1.111.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-16 directed to an invention non-elected without traverse.  Accordingly, claims 13-16 have been cancelled.

Allowable Subject Matter
Claims 1, 5-12 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a system for the manufacture of membrane electrode assemblies, comprising:  first carriages traversable along a first track, the first carriages variable speeds independently of each other; second carriages traversable along a second track, the second carriages having a support platform, and the second track comprising linear motors that are programmed to propel the second carriages along the second track at variable speeds independently of each other; sheet supplying means for supplying sheets comprising a gas diffusion layer onto the support platforms of the carriages; and supply means for supplying a continuous web comprising an ion-conducting membrane between at least a portion of the first and second tracks, wherein the system is arranged to align the first and second carriages either side of the continuous web with the support platforms of the first and second carriages facing the continuous web, whereby the system is suitable for adhering sheets carried thereby to opposite sides of the continuous web in an aligned configuration.  The closest prior art of Kuramochi et al. (US 20070116999) discloses a system for the manufacture of fuel cells (Abstract) which comprises of:  a first carriage, comprising a platform, traversable along a first track; a second carriage, comprising a platform, traversable along a second track; a sheet supplying means for supplying sheets to the support platforms of the carriages; a web supply means; wherein the system is arranged to align the carriages on either side of the web and place sheets thereon (Fig. 1A; Fig. 8; Fig. 12, Fig. 13) wherein the carriages are driven by a chain drive, but fails to specifically teach or disclose that a linear drive may capable of operating the carriages at variable speeds relative to one another as currently claimed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745